Order entered February 12, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00754-CR

                               OLIVER VERNON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F14-34899-Y

                                          ORDER
       We REINSTATE this appeal.

       We abated the appeal for a hearing to determine why appellant’s brief had not been filed.

On February 10, 2020, appellant filed his brief and a motion to extend time to file the same. In

the interest of expediting this appeal and because the trial court has not scheduled or held a

hearing, we VACATE that portion of our February 7, 2020 order requiring a hearing and

findings.

       We GRANT appellant’s motion and ORDER the brief filed as of the date of this order.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE